Order of disposition, Family Court, Bronx County (George J. Silver, J.), entered on or about July 30, 2009, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act constituting unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant appellant an adjournment in contemplation of dismissal. The record establishes that probation was the least restrictive alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]), given the seriousness of the incident, in which appellant caused injury with a BB gun, along with appellant’s egregious school disciplinary, attendance record and lack of parental involvement. Concur — Mazzarelli, J.P., Sweeny, Nardelli, Acosta and Manzanet-Daniels, JJ.